DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment to the Specification filed 5/20/2022 is acceptable and has been entered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 4, the instance of “{¶0048}” should be removed. On line 6, the term “and” should be removed  since the term “and” is on line 8. On line 26, the term “of” should be replaced with the term “within” in order to match the language of line 21. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 6, the phrase “at least one” should be inserted before the term “thermistor sensor” in order to match the language used in claim 1. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 4, the instance of “{¶0048}” should be removed. On line 3, the term “dry” should be removed in order to be grammatically correct. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: On lines 4 and 5, each of the phrase “one or more of the thermal elements” should be amended to recite “the at least one . Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 5, the two semi-colons (;) should each be replaced with a comma (,) and the phrase “and having” should be deleted in order to be grammatically correct. On line 7, the phrase “at least one” should be inserted before the phrase “hollow cylindrical” since line 2 introduces that each of the at least one tubular segments has its own hollow cylindrical body. On lines 15, 21 and 25, the term “electronic” should be inserted before the term “control unit” to match the language of line 5. On line 22, the term “of” should be replaced with the term “within” to match the language of line 17. On line 25, the term “of” should be removed in order to be grammatically correct. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On line 6, the phrase “at least one” should be inserted before the term “thermistor sensor” in order to match the language used in claim 9. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 have each been amended to recite “when the at least one thermistor sensor is loaded with an anticipated infusion liquid” (lines 23-24 of claim 1, lines 19-20 of claim 9). Applicant’s reply did not indicate where support is found in the original disclosure for this amended and the original disclosure does not appear to support the at least one thermistor sensor being “loaded with an anticipated infusion liquid”. Accordingly, this recitation in each of the claims constitutes new matter. Claims 2-8 and 10-16 are rejected due to their dependence on claims 1 and 9, respectively.
Claim 13 has been amended to recite “wherein the infusion fluid comprises applying voltage and current according to predetermined heating characteristics of one or more fluids selected from the group consisting of whole blood, plasma, and saline solution” (lines 5-7). Applicant’s reply did not indicate where support is found in the original disclosure for this amended and the original disclosure does not appear to support applying voltage and current “according to predetermined heating characteristics” of the three recited fluids. Although paragraph 103 indicates that the thermistor will “heat slower (less than 5 to 6 degrees) within 2 seconds of applying sensing voltage and current to the thermistor(s) when the tube is filled with any of the anticipated infusion fluids of the exemplary designs (e.g., blood, blood components, and saline solution)”, this does not appear to be enough support for the claimed recitation. Accordingly, this recitation constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the providing of energy to the at least one thermistor sensor for the first period of time”. However, claim 1 (upon which claim 4 depends) does not currently recite that energy is provided to the at least one thermistor sensor for the first period of time; rather, claim 1 has been amended to recite “apply voltage and current to the at least one thermistor sensor for a first period of time” (see lines 15-16). It is unclear if claim 4 is intended to (1) introduce a step of providing energy or (2) refer to claim 1’s step of applying voltage and current. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend claim 4 to recite “wherein the applying of voltage and current to the at least one thermistor sensor for the first period of time”. 
Claim 5 recites “wherein the electronic control unit is configured to apply voltage and current to the at least one thermistor sensor for the second period of time to sense a temperature of any infusion fluid”. However, claim 1 (upon which claim 5 depends) already recites “apply voltage and current to the at least one thermistor for a second period of time […] to sense a temperature with the hollow cylindrical body of the at least one tubal segment”. It is unclear if (1) “temperature of any infusion fluid” is the same measurement as the “temperature within the hollow cylindrical body” or (2) is different therefrom. For the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend claim 5 to recite “wherein the temperature within the hollow cylindrical body f the at least one tubal segment is a temperature of any infusion fluid”.  
Claim 9 recites “applying voltage and current, by the electronic control unit, a first amount of energy provided to the at least one thermistor sensor for a first period of time” (lines 10-12) and “applying voltage and current, by the [electronic] control unit, a second amount of energy provided to the at least one thermistor sensor for a second period of time” (lines 15-16). Both of these recitations are grammatically incorrect, rendering it unclear what the limitations require. In view of the amendments made to similar claim 1, these recitations are interpreted as reciting “applying voltage and current, by the electronic control unit, 
Claim 13 recites “wherein the applying voltage and current to the at least one thermistor sensor for the second period of time to sense a temperature of any infusion fluid which may be presently conveyed within the hollow cylindrical body”. However, claim 9 (upon which claim 13 depends) already recites “applying voltage and current […] to the at least one thermistor sensor for a second period of time […] to sense a temperature within the hollow cylindrical body”. It is unclear if (1) “temperature of any infusion fluid” is the same measurement as the “temperature within the hollow cylindrical body” or (2) is different therefrom. For the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend claim 13 to recite “wherein the temperature within the hollow cylindrical body of the at least one tubal segment is a temperature of any infusion fluid which may be presently conveyed within the hollow cylindrical body”.
Claim 13 also recites “wherein the infusion fluid comprises applying voltage and current according to predetermined heating characteristics of one or more fluids selected from the group consisting of whole blood, plasma, and saline solution”. This recitation is grammatically incorrect, rendering it unclear what the limitation requires. Additionally it is unclear if the “any infusion fluid” of lines 3-4 and “one or more fluids selected from the group consisting of whole blood, plasma, and saline solution” of lines 6-7 are intended to be same fluids or no. As the original disclosure does not appear to provide support for the use of “predetermined heating characteristics” of the recited fluids, the intended interpretation of this recitation cannot be determined.

Allowable Subject Matter
The subject matter of claims 1-16 is allowable. However, the claims themselves are not allowable in view of the 112(a) rejections, the 112(b) rejections and the objections set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Independent claim 1 requires a thermic infusion system comprising (1) a thermic tubing system comprising at least one tubal segment having a hollow cylindrical body for conveying infusion fluid and at least one thermal element configured to heat the hollow cylindrical body, (2) an electronic control unit, and (3) at least one thermistor sensor configured to provide temperature sensing information from within the hollow cylindrical body to the electronic control, wherein (a) the at least one thermistor sensor exhibits a predictable self-heating error and (b) the electronic control unit is configured to (i) apply voltage and current to the at least one thermistor sensor for a first period of time sufficiently long enough to produce and to sense the predictable self-heating error, (ii) apply voltage and current to the at least one thermistor sensor for a second period of time short enough to sense a temperature within the hollow cylindrical body without producing the predictable self-heating error when the at least one thermistor sensor is loaded with an anticipated infusion liquid, (iii) determine that the hollow cylindrical body is dry based on the sensed self-heating error and the sensed temperature, and (iv) regulate an amount of energy provided to the at lest one thermal element to implement at least one remedial action in response to the determination that the hollow cylindrical body is dry. Independent claim 9 is a method of controlling such a thermic infusion system wherein the method includes steps (i), (ii), (iii) and (iv) (which were only functionally recited in claim 1). The closest prior art of record remains that which was cited in the “Allowable Subject Matter” section of the 1/21/2022 Detailed Action.

Response to Arguments
Applicant’s reply filed 5/20/2022 has been considered but does not include any arguments that pertain to the present Detailed Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783